JOHN R. BROWN, Chief Judge
(concurring specially):33
While, as author for the Court, I join fully in the Court’s opinion affirming the District Judge and would not detract from it as long as the Court is committed to the proposition that we must decide it here and now, I believe that the ideal resolution here is not an outright affirmance but that the Court seek further information and guidance by requiring DOT, the agency specially vested with the resources to investigate, hear and then decide initially such difficult transportation questions to make its official position known under its primary jurisdiction. I am not concerned that the District Judge based his findings of fact on insufficient evidence but that the Courts have input from all of the best available sources before they decide crucial questions such as this.
Primary Jurisdiction Of DOT — The Next Step
Although the structure of the Age Discrimination in Employment Act34 like that of the Equal Employment Opportunity Act,35 the Equal Pay Act36 and the Fair Labor Standards Act37 is one calling for enforcement through court action, not by an administrative agency as in the case of the Labor Management Relations Act38 and others, the ultimate obligation of the court-imposed determination does not necessarily compel that the court-judicial responsibilities be fulfilled in any particular way. Indeed, the Court, faced with one of these discrimination cases has the full arsenal of a United States District Court, and it may — and often times should — exploit them as the circumstances require.
One of the most effective weapons in the judicial arsenal, although reserved for specialized use as an atomic war-head, is the doctrine of primary jurisdiction. By invoking it we would not be initially faced with the narrow but awesome appellate function of determining whether the trial court proceeded on the right basis below or whether on accepted legal principles the Court had ample basis for its factual conclusions. Undertaking to do so at this stage, I am trou - bled by the ominous nature of both the problem and any solution. For all practical purposes, in the single hand of a United States District Judge — or in the hands of an anonymous 12 or 6 for those discrimination cases tried before a jury, see Curtis v. Loether, 1974, 415 U.S. 189, 94 S.Ct. 1005, 39 L.Ed.2d 260 — is the determination of what the law enacted by Congress may require with respect to the employment practices in a nationwide industry. Of course, there is always the possibility that the jury determination will not meet the Boeing39 substantial evidence test and for the larger number of cases tried to the Court there is the possibility of the finding being held clearly erroneous despite the buckler and shield of F.R.Civ.P. 52(a).
But these occasions will be rare and this record illustrates the problem to perfection. A hard fought case with highly competent counsel on each side putting forward and testing and counter-testing proof and counter-proof, the decision finally comes down to a single man. Of course, no one was more conscious of this ominous responsibility than the distinguished trial judge. On him — and more directly on his decision— rests the safety of the public. If he were to hold with the Government that the 40-year age requirement is too low and allow, say, a 45, a 50, or even a 55-year limitation, the consequences of that decision would be portentous if, after a major accident, it were *240determined on competent investigation that the occurrence was due to driver-error resulting from a non-detectable physical defect directly associated with the aging process.40 On the other hand to keep out hundreds, and more probably thousands, of otherwise physically qualified persons whose only limitation is that of an age somewhere between 40 and 65 because of the possibility of such an occurrence, is a serious tragedy of national proportions particularly in the light of the congressional determination that this vast and ever-growing body of citizens suffers unwarranted discrimination at a time when they are least able to combat it.
Of course, Federal Judges — and particularly Federal District Judges — have to make these hard and difficult decisions day-by-day. And, under the structure41 of this Act, the ultimate burden is on the Court to make that very decision. But the fact that the Judge must finally make the critical decision which, barring the unlikely event of reversal on appeal, will be binding on the 33 million people of the Fifth Circuit, if not the Nation42 through the operation of stare decisis, makes it important that the Court should take the fullest advantage of presently available reliable sources of guidance. That help is readily available through an agency having statutory responsibilities for driver-related safety in the operation of interstate buses. That help is available through primary jurisdiction of the Department of Transportation.
The first thing to bear in mind is that the doctrine of primary jurisdiction is one of the law’s recognized techniques. It is in no sense an abdication. Following in the footsteps of the Supreme Court, we have many many times resorted to it.
The Supreme Court makes this clear and the distinction between ordinary “exhaustion” and “primary jurisdiction” in United States v. Western Pacific R. R. Co., 1956, 352 U.S. 59, 77 S.Ct. 161, 1 L.Ed.2d 126.
The doctrine of primary jurisdiction, like the rule requiring exhaustion of administrative remedies, is concerned with promoting proper relationships between the courts and administrative agencies charged with particular regulatory duties. “Exhaustion” applies where a claim is cognizable in the first instance by an administrative agency alone; judicial interference is withheld until the administrative process has run its course. “Primary jurisdiction,” on the other hand, applies where a claim is originally cognizable in the courts, and comes into play whenever enforcement of the claim requires the resolution of issues which, under a regulatory scheme, have been placed within the special competence of an administrative body; in such a case the judicial process is suspended pending *241referral of such issues to the administrative body for its views. General American Tank Car Corp. v. El Dorado Terminal Co., 308 U.S. 422, 433, [60 S.Ct. 325, 331], 84 L.Ed. 361.
352 U.S. at 63-64, 77 S.Ct. at 165,1 L.Ed.2d at 132.
Of course nice judgment is used to determine when to invoke primary jurisdiction lest the Court run from every difficult decision on the comfortable assurance that someone else can take a stab at it first. In each case, it is a question of whether the reasons for the existence of the doctrine are present and whether the purposes it serves will be aided. The Court pointed out that in earlier cases the emphasis was on the desirability of uniformity. “More recently” the Court went on, “the expert and specialized knowledge of the agencies involved has been particularly stressed. See Far East Conference v. United States, 342 U.S. 570, 72 S.Ct. 492, 96 L.Ed. 576.” 352 U.S. at 64, 77 S.Ct. at 165, 1 L.Ed.2d at 132.
What bears continual emphasis is that the Court neither passes off final decision on to another tribunal nor escapes from its ultimate duty to decide. For after the exercise of primary jurisdiction determination by the agency concerned, the case comes back in a suitable way for the Court, as a Court, to act. Thus, the Court relying on Far East Conference, went on:
The two factors are part of the same principle,
“now firmly established, that in cases raising issues of fact not within the conventional experience of judges or cases requiring the exercise of administrative discretion, agencies created by Congress for regulating the subject matter should not be passed over. This is so even though the facts after they have been appraised by specialized competence serve as a premise for legal consequences to be judicially defined. Uniformity and consistency in the regulation of business entrusted to a particular agency are secured, and the limited functions of review by the judiciary are more rationally exercised, by preliminary resort for ascertaining and interpreting the circumstances underlying legal issues to agencies that are better equipped than courts by specialization, by insight gained through experience, and by more flexible procedure.” Id., [342 U.S.] at pages 574-575, [72 S.Ct. at page 494].
352 U.S. at 64-65, 77 S.Ct. at 165,1 L.Ed.2d at 132.
This Court with the blessing of the Supreme Court has invoked the doctrine of primary jurisdiction in a variety of situations. Thus in River Terminals Corp. v. Southwestern Sugar & Molasses Co., 5 Cir., 1958, 253 F.2d 922, 1958 A.M.C. 1534 (after remand, 5 Cir., 1960, 274 F.2d 36, 1960 A.M.C. 2064), this Court vacated a judgment of the District Court and remanded the case to the District Court with instructions to require the parties to seek a declaratory decision from the ICC on the validity of an exculpatory tariff on the responsibility of a common carrier by water toward cargo on barges in a common carrier tow. Although this posed a definitive question of law, i. e., the legal validity of a tariff, and brought into serious question the continued vitality of the Supreme Court’s then recent opinion in Bisso,43 the Court after exploring all the various operative circumstances which might reasonably be significant pro and con in the determination of the validity of the tariff declared in positive terms “that the Court of Appeals correctly ruled that the exculpatory clause here at issue should not be struck down as a matter of law, and that the parties should be afforded a reasonable opportunity to obtain from the I.C.C., in an appropriate form of proceeding, a determination as to the particular circumstances of the tugboat industry which lend justification to this form of *242clause, if any there be * * 44 Southwestern Sugar & Molasses Co. v. River Terminals Corp., 1959, 360 U.S. 411, 421, 79 S.Ct. 1210, 1217, 3 L.Ed.2d 1334, 1343, 1959 A.M.C. 1631.
Indeed, the question of law referred to the primary jurisdiction agency can be one involving the very jurisdiction of the agency to act. Thus in Weymouth and Huber45 this Court held that the question of whether gas royalty payments to lessors by lessee producing companies were subject to jurisdiction of the FPC under the Natural Gas Act was a matter which should be referred in the first instance to the FPC.46
We thought, perhaps mistakenly, that we were charting a new course.47 Time, tide, and history prove that we were right. For six years later, again in a case involving the FPC and the Natural Gas Act, but this time reversing us, the Court expressly held in United Gas Pipe Line Co. v. Louisiana Power & Light Co., 1972, 406 U.S. 621, 647-18, 92 S.Ct. 1827, 32 L.Ed.2d 369 that the administrative agency is to determine its own jurisdiction initially.
Likewise, in Agricultural Transportation Association of Texas v. King, 5 Cir., 1965, 349 F.2d 873, after analyzing the intricate interplay of a number of federal statutes including the Transportation Act, those pertaining to agricultural co-ops and Florida laws on carriers, we determined that the question of law, or the possible mixed question of law and fact of whether the carrier was exempt as an agricultural co-op should be referred to the ICC.48
*243In Carter v. American Telephone & Telegraph Co., 5 Cir., 1966, 365 F.2d 486, 497 we referred to the FCC the question of validity of the telephone company’s Tariff 132 on the connection of foreign equipment. As analyzed by us, the validity of this tariff was at the heart of the private antitrust action brought by manufacturers of foreign equipment, the use of which by customers of the telephone company was forbidden by Tariff 132. We reasoned that if the tariff were valid the company could rightfully exclude the connection of foreign equipment. If not valid, then issues were open under the antitrust laws. We not only invoked primary jurisdiction again, but sustained the District Court for having done so on its own on the grounds that if we could order it so could a District Court and often times it should.49
The common ingredient in the primary jurisdiction reference cases is that there must be an agency statutorily invested with responsibility for the determination and effectuation of policy within the given field which will be affected or influenced by, or influence, the issue posed for Court determination. This is of dual significance. First, it eliminates any specter of a wholesale retreat by District Courts or this Court from employment discrimination cases. Only in limited areas will there be an agency such as DOT. Second — likewise a limiting factor — the responsibilities of DOT are directly related to driver-safety operations. By long-standing regulations (see notes 16, 17 and 18, supra). DOT has prescribed stringent and explicit regulations concerning hours of work, physical qualifications and physical examinations. It is in the safety business in a very big way, conducting some 64,000 inspections related to safety annually (see note 20, supra).
Likewise, in the determination of a factor as decisive as the age of employment having such universal application an administrative agency with its broader power of inquiry should be in a better position to evaluate the various factors pro and con than a Court on the limited record — no matter how long the trial — that traditional adversary rules of evidence bring about.50 No *244matter how finally characterized, the decision of a Court (sustained on appeal) that a given age for employment of interstate bus drivers is or is not acceptable is a legislative judgment in its operative effect in the sense that while court-determined on a record presented by the immediate parties, it has an industry-wide effect. And it is the capacity of an administrative agency to marshal the abundant material from all aspects of a given industrial activity that gives to this important governmental machinery its acceptable expertise.
Although the analogy is not perfect— analogies seldom, if ever, are — some light is shed on our way through (or out) by the contrasting concepts of “adjudicative” facts or “legislative” facts.
As a member of a heavily regulated industry, Tamiami’s operations with respect to measures concerned with maintenance of safety in interstate commerce are primarily, if not solely, under the aegis of the Department of Transportation (see note 18, supra). Thus the semi-legislative responsibility regarding qualifications and maximum hours of service of employees, and safety of operation and equipment are subjects expressly delegated to the rulemaking authority of the Department of Transportation.51 Rulemaking necessarily involves the determination of “legislative facts” as distinguished from “adjudicative facts.”52 *245Though a court, with its adversary procedure, is not necessarily precluded from resolving issues of legislative fact, Borden’s Farm Products, Inc. v. Baldwin, 1934, 293 U.S. 194, 55 S.Ct. 187, 79 L.Ed. 281, it is generally thought that their determination is particularly appropriate to the administrative process, where staffs of specialists and great storehouses of information are available.53 Also, while the dictates of due process require that a party has a right to be heard when official action is based upon “individual grounds,” such is not necessarily the case when official action is based upon “general grounds,” that is, when the facts are adjudicative but not when they are legislative. Likewise, the need for confrontation is diminished or nonexistent. Thus, as a matter of principle the trial method is not required for development of general facts that are used for making law or policy or for guiding the exercise of rulemaking discretion. As such, the administrative agency, unlike the court, is not constrained by iron-clad evidentiary rules to stay within the record.54
Exploiting fully DOT’s primary jurisdiction will assure also that the Court — struggling for the correct decision on this ominous problem — will have the benefit of the *246official view of the agency most directly concerned with highway motor carrier driver safety. In deciding such a serious problem the trier ought not to be left, as was the Judge below, in the predicament of trying to choose the view, pro and con, of the incumbent Deputy Director of the Bureau of Motor Carrier Safety who, as a witness, supported the government’s position but who was opposed by equally explicit contrary testimony from his immediate predecessor55 who likewise appeared as an expert witness but on behalf of the carriers.

DOT Has Not Yet Spoken

The Court, by a detailed letter directive citing the appropriate DOT regulations and most of the Court precedents discussed by me on primary jurisdiction, requested supplemental briefs. The matter propounded was
“ * * * whether, in view of the statutory responsibility of the Department of Transportation (DOT) (see, e. g., DOT Regulations on Driver Safety (not including age limitation) 49 C.F.R. 391, 49 C.F.R. 39.43, 49 C.F.R. 391.31, 49 C.F.R. 391.15, 49 C.F.R. 392.5, 49 C.F.R. 392.4, 49 C.F.R. 391.51, it is appropriate to invoke the doctrine of Primary Jurisdiction to require the parties to submit to the Department of Transportation (DOT) the question of the use by interstate bus operators of maximum age restrictions for driver applicants.”
Tamiami’s response in opposing reference to DOT was a natural mixture of a bird-in-the-hand from a victory below and the buckler and shield of F.R.Civ.P. 52(a). The Government opposed on the ground that (i) under guiding standards the case is not appropriate for primary jurisdiction, and (ii) either separately or as a part of (i) DOT had already spoken in an authoritative voice that was both loud and clear. As proof of (ii) it attached May 1974 correspondence to and from the Department of Labor Solicitor’s office and the Director, Bureau of Motor Carrier Safety, DOT and an earlier 1970 exchange involving the Greyhound case which was readopted for 1974.
Crediting these fully as a legitimate part of the Government’s response to our inquiry I do not at all think they establish either an authoritative factual-legal answer or even meet my insistence that DOT, not just a bureau head, should study, hear and decide the ominous issue.
Specifically the 1970 DOT response was to a question no way tied up with primary jurisdiction.
“Specifically, you ask for our position on Greyhound’s argument that age is a bona fide occupational qualification for its bus drivers, within the meaning of section 4(f)(1) of the Act, 29 U.S.C. 623(f)(1), and that exclusive jurisdiction to determine whether its maximum age limitation is lawful is vested in the Interstate Commerce Commission and the Federal Highway Administration.”
(Emphasis added).
Next, the idea that fixing age is beyond the jurisdiction or responsibility of DOT is refuted by its earlier action of fixing 21 years as the minimum. DOT simply ducked the problem by replying:
“With respect to the issue of age of drivers, both the new and the old versions of Part 391 are identical; they require each driver to be at least 21 years of age, but they do not include a maximum age limitation. Therefore, under the existing safety regulations, there is no restriction *247against the hiring of any person who has attained his majority as the driver of a commercial vehicle.”
More than that it pleaded ignorance.
“ * * * we assume that Greyhound could vindicate its policy by showing that a driver who is over 35 years of age creates a greater safety risk than one who is younger. We have made no study of the matter, and are, therefore, unable to take a position on it.”
And finally it recognized that if DOT after rulemaking hearings fixed a maximum employment age it would be “preclusive”.
“In other words, we do not believe that our silence on the subject of hiring older persons as drivers should be construed to have a preclusive effect on the operation of the Age Discrimination in Employment Act. If, in the future, the Motor Carrier Safety Regulations are amended to add a maximum age limitation, we believe that that limitation should be deemed a bona fide occupational qualification under section 4(f)(1) of the Act.”
All of this was reiterated in the May 1974 response.
“The rules have not been amended in this respect [maximum age] since that date, and no maximum age requirement now exists. Our position as set forth in the September 8, 1970, letter remains unchanged.”
And then, disclaiming knowledge of any evidence showing that “persons excluded— under maximum age criterion would be less safe — ” it puts the burden not on DOT as the responsible statutory agency to promulgate regulations as the statute charges it with, but upon private parties.
“Furthermore, our rule making procedures, 49 CFR 389.31, permit “any interested person” to petition the Bureau for an amendment to the driver qualification regulations and to support the petition with evidence tending to show that the amendment would result in a safer driver force. Neither Greyhound nor Tamiami Trails, nor any other party, has filed a petition for rule making, asking the Bureau to establish a maximum age for drivers.”
Such an unacceptable result is precisely why the doctrine of primary jurisdiction came into being and has thrived so heartily. The initiative is not left to the agency. The Court pulls the trigger just as we did in all of our cases. See Huber, Weymouth, Carter, Southwest Molasses and others.

DOT Reference Not The End

As the cases on primary jurisdiction make so clear, the Court does not abdicate. It must still decide. After conclusion of the primary reference to DOT, the ultimate decision or ruling will, of course, have to be made by the Court — a traditional judicial function. We need not determine at this time whether the reviewing Court will be the District Court below under 28 U.S.C.A. § 1336 as amended August 30, 1964,56 or whether it will have to be reviewed by a three-judge court under 28 U.S.C.A. § 2284. After proper review the Courts must still construe § 4(f)(1) to determine its applicability to the facts as determined. Such a determination may, depending on what the facts ultimately show, require that the Court perform another traditionally judicial function — that of balancing the interest of, in the words of President Johnson, “the not yet old and not yet voluntarily retired Americans” against the factual result regarding the dictates of safety. But when that balancing is done it can be done with the confident assurance that the agency most directly concerned with day-to-day safety in operations on the public highways by certificated motor carriers will have made, after a canvass of the whole industrial operation, an administrative conclusion yea or nea or somewhere in-between.
*248With the carnage on the public highwayS_with or without a reduced but perhaps ineffectual speed limit — the decision on this important score should not be left to the single judgment of even the most competent of trial judges and the limited review by appellate judges. We need the best we can get. And certainly we need the expert input of the agency charged directly with responsibility by Congress.
DOT can supply the initial answer on which the Courts after full reconsideration can then render a sounder judgment.

. For historical precedent for this appellate opinion procedure see, United States v. Register, 5 Cir., 1974, 496 F.2d 1072, 1076 n. 1; see also, Wallace v. House, 5 Cir. 1975, 515 F.2d 619, 637; EEOC v. International Longshoremen’s Association, 5 Cir. 1975, 511 F.2d 273.


. 29 U.S.C.A. § 621.


. 42 U.S.C.A. § 2000e.


. 29 U.S.C.A. § 206.


. 29 U.S.C.A. § 201.


. 29 U.S.C.A. § 141.


. Boeing Co. v. Shipman, 5 Cir., 1969, 411 F.2d 365 (en banc).


. This Court’s concern for safety, and undoubtedly that of Congress (see note 51, infra ), extends far beyond that of insuring the safety of the millions of intercity bus travelers annually. It extends to an awareness of the devastating consequences of a major bus accident in terms of hazard to others rightfully using the public highways, but whose vigilance and precautionary activity is necessarily limited to their own conduct, not that of others.


. 29 U.S.C.A. § 621. See also notes 29 to 30, supra and related text.


. The enormous potential effects of the decision in such a case as this is demonstrated by the ICC statistics compiled for passenger motor carriers. The states of the Fifth Circuit overlap into two of the regional areas for which the ICC compiles statistics: The South West region (Texas, Louisiana, Arkansas, Oklahoma) and the Southern region (Virginia, Kentucky, Tennessee, North Carolina, Mississippi, Alabama, Georgia, South Carolina, and Florida).
Class I Passenger Motor Carriers ($1,000,000 or more annual operating revenues)
S.W.-13 So. — 13
Carriers Carriers
Revenue-Passenger
Miles Over Regular
Intercity Routes 1,308,611,726 1,062,049,579
Average Number
Drivers 1,639 1,482
Paid Drivers Hours 3,068,614 2,751,202
Source: Transport Statistics In the United States Part VII for Motor Carriers
Second Release by Interstate Commerce Commission
Tables 26 and 36


. Bisso v. Inland Waterways Corp., 1955, 349 U.S. 85, 75 S.Ct. 629, 99 L.Ed. 911, 1955 A.M.C. 899.


. The Court again emphasized that the fact that the issue under scrutiny was one of law, not fact, or a mixture of law and fact, did not argue against primary jurisdiction:
We may assume that the question whether a clause of this kind offends against public policy is one appropriate ultimately for judicial rather than administrative resolution. But that does not mean that the courts must therefore deny themselves the enlightenment which may be had from a consideration of the relevant economic and other facts which the administrative agency charged with regulation of the transaction here involved is peculiarly well equipped to marshal and initiálly to evaluate.
360 U.S. at 420, 79 S.Ct. at 1216, 3 L.Ed.2d at 1342.


. Weymouth v. Colorado Interstate Gas Co., 5 Cir., 1966, 367 F.2d 84; J. M. Huber Corp. v. Denman, 5 Cir., 1966, 367 F.2d 104.


. Interestingly enough, after our decisions requiring primary jurisdiction reference to the FPC, the FPC held extensive hearings and arrived at a decision (42 FPC 164) holding that gas royalties were subject to FPC jurisdiction. Showing that the case does not end, either necessarily or at all in the administrative agency, is the fact that on review to the District of Columbia Circuit, that Court reversed the decision of the FPC to declare that payment of gas royalties was not subject to the Act. Mobil Oil Corp. v. FPC, 1971, 149 U.S.App.D.C. 310, 463 F.2d 256, cert. denied, 406 U.S. 976, 92 S.Ct. 2409, 32 L.Ed.2d 676.


. At the outset we recognize that this is a new application of the doctrine of primary jurisdiction. But considering the broad aim of this device and the consequent flexibility of it 20 there is really nothing startling about submitting to an agency for initial decision the question of its own jurisdiction. That this ultimately is a question of law, probably one of statutory construction, is not fatal. This Court with the express approval of the Supreme Court has ordered primary jurisdiction reference of a pure question of law — the legal validity of exculpatory tariffs.2l More recently, we have ordered reference of far-reaching legal questions of the Transportation Act and the Agricultural Marketing Act and the interplay of each,22 just as we have done in having an initial administrative determination of the validity of a tariff as justification for action claimed to violate the antitrust laws.23
That that question of law happens to be one of jurisdiction does not force a different result. To the contrary, justification for judicial deferral of the jurisdictional question for initial resolution by an agency is even stronger than for a non-jurisdictional question. This is demonstrated by the many cases upholding the jurisdiction of administrative agencies to determine the coverage of their respective statutes and barring all attempts through judicial proceedings to avoid such determination.24
367 F.2d at 111-12 (footnotes omitted).


. We held:
On this score, we think the case as it now comes to us calls for the exercise of primary jurisdiction by the ICC as a condition precedent to any future relief. That this leaves to the ICC initial responsibility for making fact findings and perhaps the even more decisive task of fashioning a policy which it articulates in terms of a legal standard, is no longer an argument against the power to invoke *243decision by the administrative agency. Southwestern Sugar and Molasses Co. v. River Terminals Corp., 1959, 360 U.S. 411, 79 S.Ct. 1210, 3 L.Ed.2d 1334, 1959 AMC 1631; Far Eastern Conference v. United States, 1952, 342 U.S. 570, 72 S.Ct. 492, 96 L.Ed. 576; United States v. Western Pacific R., 1956, 352 U.S. 59, 77 S.Ct. 161, 1 L.Ed.2d 126; United States v. Chesapeake and Ohio Ry., 1956, 352 U.S. 77, 77 S.Ct. 172, 1 L.Ed.2d 140. And see our recent decision, Louisville & Nashville R. v. Knox Homes Corp., 5 Cir., 1965, 343 F.2d 887, which points out that in several of these cases the reference to the ICC was of a question of transportation law, not just the interpretation of obscure tariffs.
349 F.2d at 883-84.


. We stated:
this Court has given full voice to this device. And in nearly every instance where we order it, it ought first to have been ordered by the trial Court. Thus, contrary to the suggestion of appellants that as Judges we are in as good a position to read Tariff No. 132 as the FCC, we sent a tariff construction problem to the ICC in Louisville & N.R.R. v. Knox Homes Corp., 5 Cir., 1965, 343 F.2d 887. There it was tariffese which created the problem. Here it is largely technological consideration as to the equipment, apparatus, etc., reasonably within the tariffs description. In River Terminals Corp. v. Southwestern Sugar & Molasses Co., 5 Cir., 1958, 253 F.2d 922, aff'd, 1959, 360 U.S. 411, 79 S.Ct. 1210, 3 L.Ed.2d 1334, we ordered reference to the ICC of a serious problem of law under published tariffs. And in Agricultural Transp. Ass’n v. King, 5 Cir., 1965, 349 F.2d 873, we sent to the ICC for initial determination the serious and far-reaching question of law concerning the interpretation and application of the Transportation Act and the interplay of the Agricultural Marketing Act, 12 U.S.C.A. § 1141 et seq.
365 F.2d at 498.
Illustrating that the parties most strongly opposing primary jurisdiction reference may be quite pleased with the outcome is the fact that on reference to the FCC it held the foreign equipment tariff invalid.


. This record illustrates the relative inadequacy of the traditional adversary Court record procedure against the greater latitude of an administrative hearing. Along with the deposition of its expert witness, the government sought to introduce 28 various and assorted publications by eminent authorities on the effects of aging upon functional abilities. Although many of these articles contain the results of many scientific studies and analyses which were relevant and had a direct bearing on the questions under consideration, the trial *244judge felt compelled under prevailing evidentiary rules to sustain such objections as to the admission of 18 of the documents.


. The Interstate Commerce Act empowered the Interstate Commerce Commission (authority now vested in the Department of Transportation, see note 17, supra)—
To administer, execute, and enforce all provisions of this chapter (Part II of the Interstate Commerce Act relating to Motor Carriers), to make all necessary orders in connection therewith, and to prescribe rules, regulations, and procedure for such administration;
The Act further provides that—
For the purpose of carrying out the provisions pertaining to safety, the Commission may avail itself of the assistance of any of the several research agencies of the Federal Government having special knowledge of any such matter, to conduct such scientific and technical researches, investigations, and tests as may be necessary to promote the safety of operation and equipment of motor vehicles as provided in this chapter; the Commission may transfer to such agency or agencies such funds as may be necessary and available to make this provision effective.


. The distinction between adjudicative facts and legislative facts was first advanced in a 1942 article by Professor Davis, Davis, An Approach to Problems of Evidence in the Administrative Process, 55 Harv.L.Rev. 364, 402-16 (1942), In discussing this distinction in his Administrative Law Hornbook, Professor Davis writes:
“[Ajdjudicative facts are the facts about the parties and their activities, businesses, and properties. Adjudicative facts usually answer the questions of who did what, where, when, how, why, with what motive or intent; adjudicative facts are roughly the kind of facts that go to a jury in a jury case. Legislative facts do not usually concern the immediate parties but are general facts which help the tribunal decide questions of law and policy and discretion.”
He continues—
Facts pertaining to the parties and their businesses and activities, that is, adjudicative facts, are intrinsically the kind of facts that ordinarily ought not to be determined without giving the parties a chance to know and to meet any evidence that may be unfavorable to them, that is, without providing the parties an opportunity for trial. The reason is that the parties know more about the facts concerning themselves and their activities than anyone else is likely to know, and the parties are therefore in an especially good position to rebut or explain evidence that bears upon adjudicative facts. Yet people who are not necessarily parties, frequently the agencies and their staffs, may often be the masters of legislative facts. Because the parties may often have little or nothing to contribute to the development of legislative facts, the method of trial often is not required for the determination of disputed issues about legislative facts. Davis, Administrative Law, 3rd Ed., 1972, p. 160.
It is interesting to note in this context the development of the new Federal Rules of Evidence as enacted by Congress, Pub.L. 93-595, § 1, 88 Stat. 1926, fully effective July 1975 in the section dealing with Judicial Notice states that—
“A judicially noticed fact must be one not subject to reasonable dispute in that it is either (1) generally known within the territorial jurisdiction of the trial court or (2) capable of accurate and ready determination by resort to sources whose accuracy cannot reasonably be questioned.”
Rule 201(b).
This rule as framed “governs only judicial notice of adjudicative facts,” Rule 201(a). It *245reflects the historical attitude that “a high degree of indisputability is the essential prerequisite” for judicial notice of an adjudicative fact (see Advisory Committee’s Note to Rule 201(a)). Adjudicative facts are the peculiar facts relevant to the particular case in controversy and are normally adduced through the testimony of witnesses. For that reason, only those adjudicative facts outside the area of reasonable controversy warrant dispensing with the adversary process. Though it is unnecessary for us to address the question here, the omission of any similar treatment with respect to legislative facts, defined as “those [facts] which have relevance to legal reasoning and the lawmaking process, whether in the formulation of a legal principle or ruling by a judge or court or in the enactment of a legislative body” (see Advisory Committee’s Note to Rule 201(a); see 56 FRD 201) seems to suggest a different, perhaps a relaxed, standard to be employed for their notice.
At one stage in reconsideration by the House [H.R. 5463] the restriction of Rule 201 to “adjudicative facts” only was deleted from the catch line as was subparagraph (a). Of interest is the note of the Subcommittee on Criminal Justice of the House Judiciary Committee which drafted the proposed revised provision:
“As proposed, Article II was restricted by subdivision (a) to “adjudicative” facts, as contrasted with “legislative” facts. The import of both terms was discussed in the Advisory Committee’s note, but the Subcommittee nonetheless felt that the distinction was not clear and would breed litigation. The Subcommittee also felt that differing treatment for the two types of facts was unjustified. Accordingly, subdivision (a) was deleted.”
However, as finally enacted § 201 survived as submitted by the Supreme Court save for subsection (g) dealing with Court instructions in criminal cases.


. It is significant to note that the agency responsible for motor carrier safety is statutorily empowered to exhaust any and all available governmental resources for researching questions concerning safety (see note 51, supra).
If nothing else, this reflects an expression by Congress of the thoroughness to be accorded those administrative deliberations where the safety of the public is at stake.


. The Board was created for the purpose of using its judgment and its knowledge, Chicago, B & Q Ry. v. Babcock, 1907, 204 U.S. 585, 27 S.Ct. 326, 51 L.Ed. 636.
Writing on the expertise presumed to be held by an administrative agency Professor Davis states:
Clearly, in all aspects of the agency’s activities, including the decision of particular cases, we want the advantages of specialization and expertness to the extent that the agency and its staff are able to supply them. We want the appraisal of the evidence to be guided by experience, not limited to literal words of witnesses. We want both understanding and knowledge to influence the exercise of judgment or discretion. To the maximum extent that the agency is able to do so within its proper budgetary restrictions, we want the agency to make its policy choices on the basis of facts, facts, and more facts. The wisdom we seek is made up of multifarious ingredients that often defy identification and usually defy separation from other ingredients — knowledge of specific facts, understanding of general facts, prior experience in trying to solve similar problems, scientific information, mental processes such as logic or reasoning, mental processes such as appraising or estimating or guessing, formulation and application of notions about policy, imagination or inventiveness, intuition, controlled emotional reactions. Davis, Administrative Law Treatise, Ch. 15, p. 341-342 (1958).


. This Court’s experience with the FPC gas royalty jurisdictional problem (see notes 43, 44 and 45, supra) illustrates why the trial judge was largely helpless. By a letter directive we first sought amicus briefs from FPC’s general counsel. The Commission determined that he could not speak, even informally, without a preliminary determination by the FPC itself. This was formally filed and on the basis of it we referred it to the FPC under primary jurisdiction after which hearings were held. A request to DOT by the trial judge would likely have resulted in nothing more than was furnished — the personal views of the incumbent Deputy Director as a witness since he could not speak for the Department without its prior determination and its determination would have required some character of investigation, hearing and decision.


. See Pennsylvania Railroad Co. v. United States, 1960, 363 U.S. 202, 80 S.Ct. 1131, 4 L.Ed.2d 1165 and Agricultural Transp. Ass’n of Texas v. King, 5 Cir., 1965, 349 F.2d 873, 883, this may turn on whether DOT, as transferree of many of the ICC’s responsibilities (see notes 17 and 18, supra), steps into the § 1336 shoes of the ICC.